THE STATE OF TEXAS
                                         MANDATE
TO THE 6TH DISTRICT COURT OF RED RIVER COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 16th
day of December, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

In re: The Estate of Jessie Glen                           No. 06-14-00051-CV
Crawford, Deceased
                                                           Trial Court No. CV03295
                   v.




       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the order admitting the will to probate and remand the
cause for further proceedings consistent with this opinion.
       We further order that the appellee pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 4th day of March, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk